Citation Nr: 0939132	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  05-21 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a heart disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to April 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a heart disability.  The Veteran 
testified before the Board in October 2006.  The Board 
remanded this case for further development in April 2007.  

In a July 2008 decision, the Board denied the Veteran's claim 
for service connection for a heart disability.  The Veteran 
appealed the Board decision to the United States Court of 
Appeals for Veterans Claims.  Pursuant to a Joint Motion for 
Partial Remand, a May 2009 Order of the Court remanded the 
claim for readjudication in accordance with the Joint Motion 
for Partial Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  A disability may be service-connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2009).  Moreover, 
when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such Veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).     

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The Veteran has 
been diagnosed with coronary artery disease, but it remains 
unclear whether this disability is related to his period of 
service or to his service-connected tachycardia or service-
connected hypertension.  

In April 2007, the Board remanded the claim for a VA 
examination to review the entire claims file to determine 
whether it is as likely as not that any diagnosed heart 
disability had its origin during active service or was 
related to the Veteran's service-connected tachycardia or 
service-connected hypertension.

On VA examination in January 2008, the examiner diagnosed the 
Veteran with minimal coronary artery disease and concluded 
that it would be mere speculation to state that any heart 
disease was etiologically related to service or to service-
connected tachycardia or service-connected hypertension.  The 
examiner was unable to offer any opinion regarding nexus.  
The lack of a nexus opinion regarding whether the Veteran's 
heart disability was related to service or to service-
connected tachycardia or service-connected hypertension 
rendered the January 2008 VA examination inadequate and 
failed to provide the opinion requested in the previous Board 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As it 
remains unclear to the Board whether the Veteran's heart 
disability is related to his period of active service or to 
his service-connected disabilities, the Board finds that a 
remand for an additional examination and opinion is necessary 
in order to fairly decide the merits of the Veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination to determine whether there 
is any relationship between his 
diagnosed heart disability and service 
or whether there is any relationship 
between his diagnosed heart disability 
and his service-connected tachycardia 
or service-connected hypertension.  The 
examiner should provide an opinion and 
specifically state whether it is at 
least as likely as not (50 percent 
probability or greater) that any heart 
disability is related to his period of 
active service.  The examiner should 
also provide an opinion and 
specifically state whether it is at 
least as likely as not (50 percent 
probability or greater) that any heart 
disability is secondary to the 
service-connected tachycardia or 
service-connected hypertension, or 
whether it is at least as likely as not 
(50 percent probability or greater) 
that any heart disability has been 
aggravated by the service-connected 
tachycardia or service-connected 
hypertension.  The examiner must also 
consider lay statements regarding 
in-service occurrence of an injury.  If 
necessary, the examiner should attempt 
to reconcile the opinion with any other 
medical opinions of record.  The 
rationale for all opinions expressed 
must be provided.  The examiner should 
review the claims folder and should 
note that review in the examination 
report.

2.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


